Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 have been canceled.  
Claims 3-5 and 7 have been amended wherein claims 3 and 6 are rewritten in independent form.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
With a second look, claims 3 and 6, recites language that is a bit confusing.  For example, “a preprocessing unit that generates input images including an original image” as well as “one or more images with reduced noise”?  It is not clear what “including an original image” means here since the language implies the preprocessing unit generates the original image as well as the input images.  Or does it intend to say “from” instead of “including”?  Furthermore, it seems the preprocessing unit/step is generating input images, an original image, and one or more noise reduced images.  However, as recited, “an output image” produced by the noise reduction processing unit/step as recited appears to be the same as the “one or more noise reduced images” in the preprocessing.  In total, this is a bit confusing as needs clarification.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed Dec 16, 2021 have been fully considered but they are not persuasive. 
On page 8 of the Remark, applicant asserts “For example only, in the presently claimed invention, different noise reduction processing is applied to the area divided into tissues to generate a correct image from the following description. X-ray images are characterized by different noise distributions for each tissue (soft tissue, bone, etc.). Therefore, in the invention of claim 3 of the present application, noise reduction processing is adaptively applied to these tissues to generate a correct image. See, e.g., paras. [0111] - [0112] of the pre-grant publication corresponding to the present application. Mizobe et al. and Wang do not render claim 3 obvious. Mizobe uses multiple input images to generate high quality correct images. For example, the entire input image is processed between the images to generate the correct image. Mizobe also disclose an example in which the data for obtaining a high-quality image is the correct answer data”.
Response: Examiner respectfully disagrees with Applicant’s argument. Mizobe on Fig. 5-11 and teach the image quality improving unit improves the input images having a different noise characteristic to generate a correct image. Mizobe also teach on para [0232] “the image quality improving unit 404 divides the input image into a group of rectangular region images having a certain image size set for the training data, continuously and without gaps. The image quality improving unit 404 subjects each image in the rectangular region image group into which the input image was divided to image quality improving by the image quality improving engine, to thereby generate a group of rectangular region images with high image quality. 
Therefore, applicant’s arguments are not persuasive.
Applicant’s arguments focused mainly on claim 3 as amended, and the rest of the
arguments with respect to remaining claims stand and fall with claim 3. Nevertheless,
applicants’ arguments have been considered but are moot because the revised ground of rejection is necessitated by applicants’ amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobe et al. (US 20210104313 A1) in view of Wang (US 20190325621 A1).
Regarding claim 3, Mizobe et al. teaches an image processing apparatus (see Abstract “A medical image processing apparatus”), comprising: a preprocessing unit that generates input images including an original image and one or more images with reduced noise compared with the original image (see para [0010]; “an obtaining unit configured to obtain a first image that is a medical image of a predetermined site of a subject; an image quality improving unit configured to generate, from the first image, a second image in which image quality is improved compared to the first image” see also para [0006]; “Further, for example, when using CT, in order to obtain an image with less noise, it is sometimes necessary to increase the amount of radiation that the subject is exposed to… Further, for example, with some imaging apparatuses it is necessary to acquire an image multiple times in order to obtain an image that has high image quality”); and a noise reduction processing unit that outputs an image, which is obtained by reducing noise from the original image based on the input images, by applying a learned network (see para [0127]; “By using the image quality improving engine that has performed machine learning in this way, in a case where a medical image obtained by one round of imaging is input, the image quality improving unit 404 can output a high quality image for which the contrast was increased or noise was reduced or the like by averaging processing” see also para [0078]; “The term “machine learning model” refers to a model which, with respect to any machine learning algorithm, performed training (learning) using appropriate training data in advance. The training data is composed of one or more pair groups composed of input data and ground truth (correct answer data)”), wherein the learned network is constructed by performing deep learning using a plurality of learning sets in which two or more of a medical image without noise reduction (see para [0079]; “an example of training data may include training data (hereinafter, referred to as “first training data”) composed of a pair group in which each pair includes an image obtained by OCT and an imaged site label corresponding to the relevant image and an imaged site label corresponding to the relevant image. Note that, the imaged site label is a unique numerical value or a character string representing a site. Further, an example of other training data may include training data (hereinafter, referred to as “second training data”) composed of a pair group in which each pair includes a low quality image with a large amount of noise that was obtained by normal OCT imaging”), and a region divided image obtained by dividing a region according to a difference in X-ray attenuation coefficient of an imaging target are input images (see para [0232]; At such time, the image quality improving unit 404 divides the input image into a group of rectangular region images having a certain image size set for the training data, continuously and without gaps. The image quality improving unit 404 subjects each image in the rectangular region image group into which the input image was divided to image quality improving by the image quality improving engine, to thereby generate a group of rectangular region images with high image quality”). However, Mizobe et al does not teach as further claimed, but
Wang teaches a metal image having a value only in a metal region, a linear interpolation image obtained by linearly interpolating components affected by metal in a projection space (see para [0028]; “FIGS. 23A-23E show images demonstrating image reconstruction with deep learning. FIG. 23A shows an original image; FIG. 23B shows the image of FIG. 23A reconstructed by deep learning interpolation of a metal trace region; and FIG. 23C shows the image of FIG. 23A reconstructed by linear interpolation of a metal trace region”), a beam hardening correction image in which noise caused by metal has been reduced by beam hardening correction processing (see para [0038]; “If a dataset is truncated, distorted, or otherwise severely compromised (for example, limited angle, few-view, local reconstruction, metal artifact reduction, beam-hardening correction, scatter suppression, and motion restoration problems), a suitable iterative algorithm can be used to reconstruct an initial image”), a high frequency image in which high frequency components of the original image are emphasized (see para [0140]; “The remaining artifacts in the result obtained with the deep learning were predominantly of a high-frequency nature, which may be due to the relatively small number of layers and neurons in the network used”), an edge image showing a magnitude of a difference in pixel value between adjacent pixels in the original image (see para [0139]; “Each image has a height of 87 pixels and contains the metal trace (horizontal band with a height of 45 pixels) at the center thereof, and the adjacent bands (of 21 pixel height each) on which the estimation is based immediately above and below”), and a correct image, which is obtained based on the input images and in which noise caused by metal has been reduced, is an output image (see para [0134]; “The results demonstrate that deep learning is a good way to correct metal artifacts in CT images, and this improvement is in addition to the state of the art performance achieved using any existing approach”). Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings as taught by Wang in order to obtain a final reconstructed image (see para [0100]).
Regarding claim 5, the rejection of claim 3 is incorporated herein. 
Mizobe et al. in the combination further teach wherein the correct image is obtained by performing known noise reduction processing on the input images in a state in which a value of a predetermined parameter used for processing has been specified by a user  (see para [0136]; “the image quality improving unit 404 may input parameters together with the input image into the image quality improving engine in accordance with the imaging conditions group, to adjust the degree of image quality improving or the like. Further, the image quality improving unit 404 may also input parameters in accordance with an input by the examiner together with the input image into the image quality improving engine to adjust the degree of image quality improving or the like”).  
Regarding claim 6, the scope of claim 6 is fully encompassed by the scope of claim 1, accordingly, the rejection of claim 1 is equally applicable here. 
Regarding claim 7, Mizobe et al. teaches an X-ray CT apparatus, comprising: an imaging unit that emits X-rays to a subject and detects X-rays transmitted through the subject to generate an image (see para [0072]; “an apparatus that obtains an image of a predetermined site of the subject by irradiating the predetermined site with light, radioactive rays such as X-rays, electromagnetic waves, or ultrasonic waves or the like, and an apparatus that obtains an image of a predetermined site by detecting radioactive rays emitted from the subject. More specifically, examples of an imaging apparatus according to the embodiments described hereinafter include, at least, an X-ray imaging apparatus, a CT apparatus”); and the image processing apparatus according to claim 1, wherein the image processing apparatus performs noise reduction processing using the image generated by the imaging unit as an original image (see para [0127]; “in a case where a medical image obtained by one round of imaging is input, the image quality improving unit 404 can output a high quality image for which the contrast was increased or noise was reduced or the like by averaging processing. Therefore, the image quality improving unit 404 can generate a high-quality image that is suitable for image diagnosis based on a low-quality image that is an input image” see also para [0199]; “The image quality improving unit 404 generates a high-quality image by adjusting the image size of the output image from the image quality improving engine to the original image size of the input image”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobe et al. in view of Wang as applied to claims above, and further in view of Li et al. (US 20190244399 A1).
Regarding claim 4, the rejection of claim 3 is incorporated herein.
Mizobe et al. in the combination further teach wherein the correct image is obtained by performing, on the input images (see para [0111]; “The image quality improvement possibility determining unit 403 determines whether or not the relevant medical image can be handled by the image quality improving unit 404, using the imaging conditions group obtained by the imaging conditions obtaining unit 402. The image quality improving unit 404 performs processing to improve the image quality of a medical image which can be handled, to thereby generate a high-quality image suitable for image diagnosis”). However, the combination of Mizobe et al. and Wang does not teach as further claimed, but
 Li et al. teaches any processing of a weighted sum in a real space, a weighted sum in a frequency space, and a combination of the weighted sums in the real space and the frequency space (see para [0041]; “the method may also include obtaining a first weight matrix corresponding to the first set of image data. The method may further include obtaining a second weight matrix corresponding to the second set of image data. The method may still further include generating the target image by performing, according to the first weight matrix and the second weight matrix, a weighted sum of the first set of image data and the second set of image data in k-space”), and a combination of the weighted sums in the real space and the frequency space (see para [0252]; “according to the first weight matrix and the second weight matrix, a weighted sum of the first set of image data and the second set of image data in k-space. In some embodiments, the first set of image data may include a data array in k-space, and the first set of image data may be directly used in the weighted fusion operation. In some embodiments, the first set of image data may include a data array in an image domain, and the first set of image data may be transformed to k-space data by Fourier transform, and then the k-space data may be used in the weighted fusion operation” see also para [0206]; “the first set of image data may be a data array (also referred to as a first data array). In some embodiments, the first set of image data may include a data array in k-space (also referred to as the frequency domain). In some embodiments, the first set of image data may include a data array in an image domain (also referred to as space domain)”). Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings as taught by Li et al. in order to obtain an MRI image with more realistic data and more natural display effect (see para [0252]).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668     
                                                                                                                                                                                       /VU LE/Supervisory Patent Examiner, Art Unit 2668